 1                          UNITED STATES DISTRICT COURT
 2
                           EASTERN DISTRICT OF CALIFORNIA
 3

 4   JENNIFER MODICA, individually               Case No. 2:19-cv-00370-TLN-EFB
     and on behalf of other similarly
 5                                               ORDER GRANTING
     situated current and former
                                                 LEAVE TO FILE FIRST AMENDED
 6   employees and as proxy for the
                                                 COMPLAINT
     LWDA,
 7

 8           Plaintiff,

 9   v.
10
     IRON MOUNTAIN INFORMATION
11   MANAGEMENT SERVICES, INC.,
12   a Delaware corporation; and DOES 1-
     100, inclusive,
13

14           Defendants.

15                                            ORDER
16           Upon review of the parties’ Stipulation and Joint Request For Leave to File First
17   Amended Class Action and Individual Complaint for Damages (the “Stipulation”), and
18   pursuant to Fed. R. Civ. Proc. Rules 15(a) and 16(b), the Court hereby makes the
19   following determinations and orders:
20           1.    There is good cause to grant Plaintiff leave to file the First Amended Class
21   Action and Individual Complaint for Damages (“FAC”) attached as Exhibit 1 to the
22   parties’ Stipulation. Plaintiff shall file the First Amended Complaint within seven
23   (7) days.
24   ///
25   ///
26   ///
27   ///
28   Order
     Page 1 of 2
 1           2.    Defendant’s answer originally filed shall be operative as against the FAC
 2   and Defendant does not have to file an answer to the FAC unless the Parties’ negotiated
 3   settlement is not approved by this Court.
 4   IT IS SO ORDERED.
 5   Dated: January 14, 2020
 6
                                                     Troy L. Nunley
 7                                                   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Order
     Page 1 of 2
